TEACHER CONTRACT PERIOD The contract period for a teacher as provided by law in Oklahoma begins July 1 and ends June 30 The Attorney General has considered your request for an opinion wherein you asked the following question: "1. What is the teacher's contract period as provided by Oklahoma law? Section 6-101, House Bill 1155, 33rd Legislature, First Session provides in part as follows: "The Board of Education of each school district, wherein school is expected to be conducted for the ensuing year, shall employ and contract in writing with qualified teachers for and in the name of the district." Sub-section (e) of Section 6-101 provides as follows: "A board of education shall have authority to enter into written contracts with teachers for the ensuing fiscal year prior to the beginning of such year." (Emphasis added) Section 1 of Article X, Section 1 of the Oklahoma Constitution provides as follows: "The fiscal year shall commence on the first day of July in each year unless otherwise provided by law." Therefore, an Oklahoma teacher is employed pursuant to a legal contract for a period of twelve months, said twelve months to be inclusive within a fiscal year beginning July 1 and ending June 30.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: The contract period for a teacher as provided by law in Oklahoma begins July 1 and ends June 30.  (Larry L. French) ** SEE: OPINION NO. 77-112 (1977) ** ** SEE: OPINION NO. 76-378 (1976) ** ** SEE: OPINION NO. 79-316 (1979) **